Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-18) and the species of thiouridine modification with 4-thiouridine without traverse in the reply filed on 09/13/2021 is acknowledged.  However, the requirements for restriction or invention and election of species are withdrawn in light of the amendments to the claims below.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 07/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Crain on 11/04/2021.
	Please amend the claims as follows:

	1. 	(Currently Amended) A method of identifying a polynucleic acid (PNA) comprising the steps of: providing a PNA; modifying one or more nucleobases of the PNA by addition or removal of a hydrogen bonding partner, thereby altering the base pairing capacity of the one or more nucleobases; base pairing a complementary nucleic acid to the PNA, including  base pairing to at least one modified nucleobase; identifying the sequence of the complementary nucleic acid at least at the position that is complementary to at least one modified nucleobase;
	wherein base pairing to at least one modified nucleobase leads to base paring with another nucleotide than base pairing with a nucleobase that has not been modified, with said nucleobases being otherwise the same;
	wherein one or more cells are cultured or grown in at least two culturing or growth phases, wherein one culturing or growth phase comprises incorporation of a modified nucleotide into biosynthesized PNA, which is modified by addition or removal of a hydrogen bonding partner, and another culturing or growth phase that lacks such incorporation of the modified nucleotide into biosynthesized PNA or wherein modified nucleotides are incorporated into biosynthesized PNA at a different concentration as in the other one culturing or growth phase; or wherein the method comprises incorporation of a modified nucleotide into biosynthesized PNA of at least two different cells or into at least two different groups of cells.

	9.	The method according to claim 1, wherein a modified nucleobase


	10. (cancelled).

	15. (cancelled).

	16.	The method according to claim 1, wherein the biosynthesized PNA of the two culturing or growth phases or of the of at least two different cells or at least two different groups of cells are collected from said cells

18.	The method of claim 1, comprising comparing identified sequences of the complementary nucleic acid at least at the position that is complementary to at least one modified nucleobase in at least two cells or in at least two different growth phases in a cell, wherein said at least two cells or growth phases have differential gene expression between said at least two cells or said growth phases

19.	A kit for performing the method of claim 1 comprising: a thiol modified nucleobase,nd a reverse transcriptase.

20.	The kit of claim 19 further comprising at least one of primers and nucleotides selected from A, G, C, and T



22.	(New)  The method of claim 9, wherein the modified nucleobase is a thiol modified nucleobase.

23.	(New) The method of claim 9, wherein modifying one or more nucleobases comprises attaching or removing a hydrogen bonding partner to the modified nucleobase.

24.	(New)  The method of claim 16, wherein said biosynthesized polynucleic acid of the two culturing or growth phases of or the at least two different cells or at least two different groups of cells are also mixed.

25.	(New)  The method of claim 16, further including labelling the polynucleic acid according to the cell origin of the polynucleic acid. 

26.	 (New)  The method of claim 16, wherein said strands being generated by said generation of strands are DNA strands.  

27.	(New)  The method of claim 16, wherein said transcription is reverse transcription.

28.	(New)  The method of claim 16, further including labelling the PNA according to the cell origin of the PNA.

29.	(New)  The method of claim 18, wherein differential gene expression is caused by inhibition or stimulation of at least one gene in a cell.

30.	(New)  The kit of claim 19, wherein the alkylating agent is iodoacetamide.


Reasons for Allowance
Claims 1-9, 11-14 and 16-30 are allowed because the prior art fails to teach or suggest culturing cells with thiol modified nucleobase (i.e. s4U) and an alkylating agent (i.e. iodoacetamide) to modify s4U from T to C in actively transcribed cell mRNA, followed by direct base pairing a complementary nucleic acid to the modified mRNA (as 4U and alkylating agents, but fails to teach or suggest culturing cells with such mixtures followed by direct reverse transcription and sequencing (MICHAL RABANI ET AL: "Metabolic labeling of RNA uncovers principles of RNA production and degradation dynamics in mammalian cells", NATURE BIOTECHNOLOGY, vol. 29, no. 5, 24 April 2011 (2011-04-24), pages 436-442, XP055478860, ISSN: 1087-0156, DOI: 10.1038/nbt.1861; ERIN E. DUFFY ET AL: "Tracking Distinct RNA Populations Using Efficient and Reversible Covalent Chemistry", MOLECULAR CELL., vol. 59, no. 5, 1 September 2015 (2015-09-01), pages 858-866, XP055410849, ISSN: 1097-2765, DOI: 10.1016/j.molcel.2015.07.023; STEPHEN M. TESTA ET AL: "Thermodynamics of RNA-RNA Duplexes with 2- or 4-Thiouridines: Implications for Antisense Design and Targeting a Group I lntron +", BIOCHEMISTRY, vol. 38, no. 50, 1 December 1999 (1999-12-01), pages 16655-16662, XP055411109, ISSN: 0006-2960, DOI: 10.1021/bi991187d; Hartmann, Bindereif, Schon, Westhof: "Handbook of RNA Biochemistry", eBook available inter alia online, c.f. chapter 8.3.3 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9, 11-14 and 16-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637